UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF S P E C I A L ED U C A TIO N AND REHABILITATIVE S E R V I C E S

AUG -

1 2003

Mr. Geoffrey A. Yudien
Legal Counsel
Vermont Department of Education
120 State Street
Montpelier, Vermont 05620-2501
Dear Mr. Yudien:
This is in response to your letter to the Office of Special Education Programs (OSEP) in
which you seek answers to the following questions: (1) Should a manifestation
determination be centered solely on the disability that served as the basis for the
eligibility determination, or could the team consider whether the conduct was a
manifestation of a newly suspected disability? (2) If a reevaluation subsequently
determines that the child in fact did have an additional disability, would it be possible to
reopen the manifestation determination?
There is nothing in the statute or the regulations implementing Part B of IDEA that limits
a manifestation determination review only to the disability that served as the basis for the
eligibility determination. The Part B regulations at 34 CFR §300.523(a) require that if an
action is contemplated regarding behavior described in §§300.520(a)(2) or 300.521, or
involving a removal that constitutes a change of placement under §300.519 for a child
with a disability who has engaged in other behavior that violated any rule or code of
conduct of the LEA that applies to all children, the parents must be notified of the
procedural safeguards available to them and, no later than 10 school days after the date
on which the decision to take that action is made, a review must be conducted of the
relationship between the child's disability and the behavior subject to the disciplinary
action. As you properly note in your inquiry, the analysis of the final Part B regulations
states that a manifestation review can include consideration of a previously unidentified
disability of the child:
Given that the review process includes consideration of all relevant information,
including evaluation and diagnostic results, information supplied by the parents,
observations of the child and the child's current IEP and placement, the
[manifestation determination] review could include consideration of a previously
unidentified disability of the child and of the antecedent to the behavior that is
subject to discipline.
64 Federal Register 12625 (March 12, 1999).
The statute and regulations do not provide for the "reopening" of a manifestation
determination review where a subsequent evaluation determines, after the manifestation
determination has been made, that the child has an additional disability that is related to
400 MARYLAND AVE., S.W., WASHINGTON, D.C 20202
www.ed.gov
O u r mission is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l excellence t h r o u g h o u t the Nation.

Page 2- Mr. Geoffrey A. Yudien
the behavior. However, as stated above, §300.523(c) requires that the manifestation
review process include consideration of all relevant information, including evaluation
and diagnostic results. You properly note that in a Letter to Terry Brune (March 17,
2003) OSEP recommends that the IEP team not be reconvened to re-conduct a
manifestation determination when the time has expired and new information is
uncovered. However, in OSEP's view, the ten-day timeline at 34 CFR §300.523(a)(2)
also is not intended to preclude the IEP team from making an appropriate determination
that additional evaluations must be completed in order to make a manifestation
determination. For example, where a student is being reevaluated to determine the
existence of an additional disability, such as emotional disturbance, and engages in
misbehavior prior to the completion of the evaluations, it may be appropriate for the IEP
team to convene the review within the ten-day timeline, but decide to continue the review
at a later time in order to consider the results of the completed evaluations.
If you have further questions, please contact Dale King at (202) 260-1156.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs
CO:

Mr. Dennis Kane
Director of Student Support Services
Vermont Department of Education

